                     Case 1:19-cv-08481-LJL Document 40 Filed 07/29/20 Page 1 of 1

                              KASOWITZ BENSON TORRES                                LLP
                                                  1633 BROADWAY                                     ATLANTA
                                                                                                   HOUSTON
       MARK W. LERNER                        NEW YORK, NEW YORK 10019                            LOS ANGELES
DIRECT DIAL: (212) 506-1728                                                                          MIAMI
DIRECT FAX: (212) 835-5028
                                                   (212) 506-1700
                                                                                                    NEWARK
   MLERNER@KASOWITZ.COM                                                                         SAN FRANCISCO
                                                 FAX: (212) 506-1800
                                                                                                SILICON VALLEY
                                                                                                WASHINGTON DC




                                                                        July 29, 2020

         VIA ECF
         Hon. Lewis J. Liman
         United States District Judge
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl Street
         New York, New York 10007

                  Re:     Coppelson, et al. v. Serhant, et al.
                          Case No. 19-civ-8481 (LJL)
                          Letter Re Clarification of Deadline

         Dear Judge Liman:

                 This law firm represents defendant Ryan Serhant in the above-referenced matter. I filed a
         notice of appearance earlier this week, and have discussed the initial conference of July 10, 2020
         (the “Conference”) with my associate Peter Seltzer who attended. We write to request
         clarification that the term “motion to strike” as used on the Court’s Case Management Order
         (Dkt. No. 35) includes a motion to dismiss for scheduling purposes.

                 During the Conference, defendants advised the Court of their intention to file a motion to
         dismiss the Complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P. The Court granted plaintiffs
         leave to file an amended complaint by July 24, 2020, and that pleading has now been filed. The
         Case Management Plan indicates that “[a]ny motion to strike shall be made no later than 30 days
         following the earlier of: (1) July 24 or (2) the filing of an amended complaint.” (Dkt. No. 35).

                 We believe the language “motion to strike” was intended to embrace the motion to
         dismiss raised at the Conference; however, plaintiffs’ counsel disagrees. We therefore ask on
         behalf of all defendants that the Court clarify whether the 30-day schedule includes a motion to
         dismiss the Amended Complaint.

                  We appreciate and thank the Court for its attention to this matter.

                                                                        Respectfully submitted,

                                                                        /s/    Mark W. Lerner
                                                                              Mark W. Lerner
         cc:      All Counsel (via ECF)
